Title: From Benjamin Franklin to Elias Boudinot, 13 September 1783
From: Franklin, Benjamin
To: Boudinot, Elias, Jr.


          
            Sir,
            Passy, Septr. 13. 1783.
          
          I received a few Days since the Private Letter your Excellency did me the honour of
            writing to me of the 18th. June. I regret with you the Resignation of the late
            Secretary. Your present Cares are encreased by it, and it will be difficult to find a
            Successor of equal Abilities.
          We found no Difficulty in decyphering the Resolution of Congress. The Commissioners have taken Notice of it in our Public Letter.
          I am happy that both the Device and Workmanship of the Medal are approv’d with you, as
            they have the good Fortune to be by the best Judges on this side the Water. It has been
            esteem’d a well-timed as well as a well-merited Compliment here, and has had good
            Effects. Since the two first which you mention as received, I have sent by different
            Opportunities so many as that every Member of Congress might have One. I hope they are
            come safe to hand by this time.
          I wrote a long Letter to Mr. Livingston by Barney, to which I beg leave to refer, inclosing a
            Copy.
          We had before signing the Definitive Treaty received the Ratification of the
            Preliminary Articles by his Britannic Majesty, exchanged with us by Mr. Hartley for that
            of the Congress. I send herewith a Copy of the first & last Clauses.
          In a former Letter I mentioned the Volunteer Proceedings of a Merchant at Alicant
            towards obtaining a Treaty between us & the Emperor of Morocco. We have since
            receiv’d a Letter from a Person who says, as you will see by the Copy inclosed, that he
            is sent by the Emperor to be the Bearer of his Answer to the United States, & that
            he is arrived in Spain in his Way to Paris. He has not yet appear’d here, and we hardly
            know what Ansr. to give him. I hope the sending a Minister to that Court, as recommended
            in my last, has been taken into Consideration, or at least that some Instructions
            respecting that Nation have been sent to your Minister in Spain, who is better Situated
            than we are for such a Negotiation.
          The Minister from Denmark, often speaks to me about the proposed Treaty, of which a Copy went by Barney. No Commission to sign it, nor any Instructions
            from Congress relating to it are yet arrived: And tho’ press’d I have not ventur’d to do
            any thing farther in the Affair.
          I forward herewith a Letter to the Congress from the City of Hamburgh. I understand that a good Disposition towards us
            prevails there, which it may be well to encourage.
          No Answer has yet been given me from the Court of Portugal, respecting the Plan of a
            Treaty concerted between its Ambassador here & me. He has been unwell and much in
            the Country, so that I have not seen him lately. I suspect that the false or exaggerated
            Reports of the distracted Situation of our Government, industriously propagated thro’out
            Europe by our Enemies, have made an Impression in that Kingdom to our Disadvantage, and inclined them to hesitate in forming a Connection with us. Questions
            asked me, and Observations made by several of the foreign Ministers here, convince me
            that the idle Stories of our Disunion, Contempt of Authority, Refusal to pay Taxes
            &ca. have been too much credited and been very injurious to our Reputation.
          I sent before a Copy of the Letter I wrote to the Grand Master of Malta, with a present
            of our Medal; with this you will have a Copy of his Answer.
          I send also a Copy of a Note I recd from the Pope’s Nuncio. He is very civil on all Occasions and has
            mentioned the possibility of an advantageous Trade America might have with the
            Ecclesiastical State which he says has two good Ports, Civita Vecchia and [blank].
          This Court continues favourable to us. Count de Vergennes was resolute in refusing to
            sign the Definitive Treaty with England, before ours was signed. The English Ministers
            were offended but comply’d. I am convinced that Court will never cease endeavouring to
            disunite us. We shall I hope be constantly on our Guard against those Machinations, for
            our Safety consists in a steady Adherence to our Friends, and our Reputation in a faithful Regard to Treaties, and in a
            grateful Conduct towards our Benefactors.
          I send herewith sundry Memorials recommended to my Care by M. le Comte de Vergennes,
            Viz.
          
          One respecting a Claim of Messrs. Forsters of Bordeaux.
          
            
              One
              Do—
              of M. Pecquet; &
            
            
              One—
              Do—
              of M. Bayard.
            
          
          The Congress will take such Notice of them as they shall think proper.
          With great Esteem & Respect I have the honour to be, Sir, Your Excellency’s most
            obedt & most humble Servant.
          
            B Franklin
            His Excellency Elias Boudinot Esqre: President of Congress.
          
        